Title: Patrick Anderson to the Pennsylvania Convention, 22 September 1776: résumé
From: Anderson, Patrick
To: Pennsylvania Convention


<Camp above Kingsbridge, September 22, 1776: My zeal for the cause, my difficulties, “our present shattered condition,” and the lack of orders from the convention or council of safety compel me to trouble you with the following account.
After our defeat on Long Island the command of the musketry battalion devolved on me. About 200 men remained fit for duty, but had lost most of their baggage and some of their arms and accoutrements. No field officers were left, and I applied for advice to Lieut. Col. Brodhead, who soon afterward told me that he had been ordered to annex my battalion to the rifle regiment, and had so informed you; I complied while awaiting your further instructions. “Want of Necessarys Sowered the men’s minds.” Shortage of rations and unpunctual pay have increased their discontent, and so many have deserted that scarcely eighty-three remain. They believe that, if captured, they will not be exchanged while any continental prisoners are still in enemy hands.
I have, with Col. Brodhead’s permission, sent Lieut. Lang after the deserters. I have confidence in him, and he can inform you fully of our situation. Capt. Dehuff will tell you more when he arrives. I will await your further orders and cheerfully obey them. If the battalion is to be recruited I will recommend several for promotion, of whose good behavior and courage on Long Island and elsewhere I have proof. Addressed to Franklin as president of the convention.>
